DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Fabry US 2006/0276291.
Claim 1. An engine system, comprising: an engine (12 and/or 14) having an engine shaft (shaft of 14 within 24); and a transmission comprising: an input shaft (18) connected to the engine shaft to rotate with the engine shaft; one or more rotating gears (gears on 30, 48, and/or 32) configured to rotate relative to the input shaft; a synchromesh (36, 38) configured to selectively engage each of the one or more rotating gears to the input shaft; a second shaft (34 and/or 32) comprising a clutch (40, 42) configured to selectively engage the one or more rotating gears to the second shaft to cause the second shaft to rotate with the one or more rotating gears.  
Claim 2. The system of claim 1, wherein the clutch is larger than the synchromesh (see figures).  
Claim 3. The system of claim 1, wherein the clutch is configured to operate in a tighter range of torque values than the synchromesh (within the broadest reasonable interpretation noting that “configured to” denotes mere functional intended use, which the prior art structure is presumed to be capable of performing in accordance with the MPEP).1 
Claim 4. The system of claim 1, wherein the clutch includes a second shaft gear (one of 94, 96 or 98) disposed thereon and meshed with a rotating gear of the one or more rotating gears.  
Claim 5. The system of claim 1, wherein the second shaft is an output shaft configured to connect to one or more aircraft accessories (within the broadest reasonable interpretation noting that “configured to” denotes mere functional intended use, which the prior art structure is presumed to be capable of performing in accordance with the MPEP).  
Claim 6. The system of claim 1, wherein the second shaft is connected to an output shaft (86) via a gear pair (98/96, 98/94).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fabry US 2006/0276291.
Fabry discloses that that engine can be of any type capable of driving the transmission (see para.[0028]) but does not expressly identify the engine type as being an “aircraft turbomachine”.  In the previous 12/9/2021 Office action, the examiner took Official Notice that it was extremely well known in the art to increase the utility of a transmission by driving it with an aircraft turbomachine.  Applicant’s subsequent 3/9/2022 response did not adequately traverse the official notice by specifically pointed out why the noticed fact was not considered to be common knowledge or well-known in the art as is required by 2144.03(C).  Nonetheless, in the interest of compact prosecution, the examiner has pointed to evidence already of record that adequately supports the Official Notice statement (see “Response to Arguments” section elsewhere below).  Accordingly, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP 2144.03C, 37 CFR 1.111(b), Chevenard, 139 F.2d at 713, 60 USPQ at 241 and  In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 429 (CCPA 1970).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such for the purpose of increasing utility.
The remaining claim limitations flow naturally from the explanations elsewhere above.

Response to Arguments
Applicant argues against the rejection of claim 1, stating that the Fabry rotating gears (gears on 30, 48 and/or 32) are not configured to rotate relative to the input shaft (18).  This is not persuasive.  The Fabry rotating gears are clearly shown mounted on different shafts than the input shaft and thus are configured to rotate relative to the input shaft within the broadest reasonable interpretation of the limitation “relative” (e.g., relative by any of a different location, different speed, and/or a different rotational direction, etc.)  If applicant intends for the gears to rotate relatively --and about-- the input shaft note that such --about-- phraseology is not recited in the claims and is far narrower than the broadest reasonable interpretation and even narrower than applicant’s own specification.  For instance applicant’s figures 1 and 2 show gears 109 and 117 to be offset from input shaft 107, and figures 3 and 4 show only one gear rotating both relative to       --and about-- the input shaft 307, the remaining gears either being offset from shaft 307 or fixed to rotate therewith (such that applicant’s own originally disclosed invention does not meet a limitation of “relative to” and --about the input shaft-- for the full plural scope of “or more gears”.  Still further see applicant’s written description that rotation with a shaft is “e.g., at the same speed or a fixed gear ratio for example” such that it is reasonable to interpret the opposite phraseology of rotation relative to a shaft to mean e.g., at a different speed or variable gear ratio for example.  In any case there is no basis anywhere in applicant’s disclosure for relative gear rotation to require/mean a coaxial location about the shaft.  If applicant wishes to narrow the scope of the claims to require --one of said one or more gears is configured to rotate about the input shaft-- then such phraseology must be expressly amended into the claims.  Note again that applicant’s original disclosure would not support/enable any more than one of the gears to be rotatable both relative to and about the input shaft.
Applicant traversed the Official Notice statement (12/9/2021 Office Action rejection of claim 7) that “it was extremely well known in the art to increase the utility of a transmission by driving it with an aircraft turbomachine”.  Applicant’s traverse was improper since it did not particularly explain why the noticed statement was untrue, as is required of applicant by MPEP 2144.03(C).  However, in the interest of compact prosecution, the examiner fully responds to the traverse by noting that at least the prior art evidence already of record (e.g., Lemmers US20180209413, para. [0001 - 0003], [0012], [0032] and claim 15) adequately supports the Official Notice statement in accordance with MPEP 2144.03(C).
Applicant argues regarding claims 1, 8 and 14, that Fabry does not disclose a synchromesh configured to selectively engage each of the one or more rotating gears to the input shaft.  This is not persuasive.  As expressly detailed in the previous Office Action prior art rejection and maintained/repeated elsewhere above, Fabry discloses the claimed synchromesh (36, 38), which applicant concedes engages the reduction gears (see Applicant’s remarks, p.6, 2nd to last para.)  If applicant’s argument again seeks to misinterpret the claimed “relative” rotation of gears to somehow require rotation --about-- the input shaft, then applicant’s attention is directed the first paragraph of this “Response to Arguments” section above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                                                                                   







    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.